 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KIMBERLEY JANEEN BENTLEY,                     No. 2:17-cv-1629-KJN
12                       Plaintiff,
13            v.                                       ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Kimberley Bentley seeks judicial review of a final decision by the Commissioner

19   of Social Security (“Commissioner”) holding that plaintiff was not disabled for purposes of

20   receiving Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“Act”).1

21   Plaintiff filed a motion for summary judgment, which the Commissioner opposed by filing a

22   cross-motion for summary judgment. (ECF Nos. 15, 16.) No optional reply brief was filed. For

23   the reasons discussed below, the court DENIES plaintiff’s motion for summary judgment,

24   GRANTS the Commissioner’s cross-motion for summary judgment, and AFFIRMS the

25   Commissioner’s final decision.

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 7, 8.)
                                                      1
 1   I.     BACKGROUND

 2          Plaintiff was born on June 2, 1977; completed, but did not graduate from, high school; can

 3   communicate in English; and previously worked as a housekeeper, cashier, and bookkeeper.

 4   (Administrative Transcript (“AT”) 87, 103-04, 138.)2 On November 4, 2013, plaintiff filed an

 5   application for DIB, alleging that she was unable to work as of October 11, 2013, due to bipolar

 6   disorder and manic depression. (AT 155, 275, 307.) After plaintiff’s application was denied

 7   initially and on reconsideration, plaintiff requested a hearing before an administrative law judge

 8   (“ALJ”), which took place on February 24, 2016, and at which plaintiff, appearing with counsel,

 9   and a vocational expert (“VE”) testified. (AT 100-41.) The ALJ subsequently issued a decision

10   dated March 23, 2016, determining that plaintiff had not been disabled, as defined in the Act,

11   from October 11, 2013, plaintiff’s alleged disability onset date, through the date of the ALJ’s

12   decision. (AT 78-89.) The ALJ’s decision became the final decision of the Commissioner when

13   the Appeals Council denied plaintiff’s request for review on June 20, 2017. (AT 1-7.) Plaintiff

14   subsequently filed this action on August 5, 2017, to obtain judicial review of the Commissioner’s

15   final decision. (ECF No. 1.)

16   II.    ISSUES PRESENTED

17          On appeal, plaintiff raises the following issues: (1) whether the ALJ erroneously found

18   certain conditions not severe at step two; (2) whether the ALJ improperly evaluated the medical

19   opinion evidence; (3) whether the ALJ improperly discounted plaintiff’s credibility; and

20   (4) whether the ALJ erred in propounding an incomplete hypothetical to the VE.
21   III.   LEGAL STANDARD

22          The court reviews the Commissioner’s decision to determine whether (1) it is based on

23   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

24   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

25   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

26   2
       Because the parties are familiar with the factual background of this case, including plaintiff’s
27   medical and mental health history, the court does not exhaustively relate those facts in this order.
     The facts related to plaintiff’s impairments and treatment will be addressed insofar as they are
28   relevant to the issues presented by the parties’ respective motions.
                                                         2
 1   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 2   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 3   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 4   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 5   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 6   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 7   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 8   IV.    DISCUSSION

 9                  Summary of the ALJ’s Findings

10          The ALJ evaluated plaintiff’s entitlement to DIB pursuant to the Commissioner’s standard

11   five-step analytical framework.3 As an initial matter, the ALJ found that plaintiff met the insured

12
     3
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
13   Security program. 42 U.S.C. §§ 401 et seq. Supplemental Security Income is paid to disabled
     persons with low income. 42 U.S.C. §§ 1382 et seq. Both provisions define disability, in part, as
14
     an “inability to engage in any substantial gainful activity” due to “a medically determinable
15   physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A). A parallel
     five-step sequential evaluation governs eligibility for benefits under both programs. See 20
16   C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-
     42 (1987). The following summarizes the sequential evaluation:
17
            Step one: Is the claimant engaging in substantial gainful activity? If so, the
18
            claimant is found not disabled. If not, proceed to step two.
19
            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
20          three. If not, then a finding of not disabled is appropriate.
21          Step three: Does the claimant’s impairment or combination of impairments meet or
22          equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
            claimant is automatically determined disabled. If not, proceed to step four.
23
            Step four: Is the claimant capable of performing her past relevant work? If so, the
24          claimant is not disabled. If not, proceed to step five.
25          Step five: Does the claimant have the residual functional capacity to perform any
26          other work? If so, the claimant is not disabled. If not, the claimant is disabled.

27   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

28          The claimant bears the burden of proof in the first four steps of the sequential evaluation
                                                      3
 1   status requirements of the Act for purposes of DIB through December 31, 2017. (AT 80.) At the

 2   first step, the ALJ concluded that plaintiff had not engaged in substantial gainful activity since

 3   October 11, 2013, plaintiff’s alleged disability onset date. (Id.) At step two, the ALJ found that

 4   plaintiff had the following severe impairments: degenerative disc disease of the lumbar spine;

 5   osteoarthritis of the wrists, hip, and knee; and bipolar disorder. (Id.) However, at step three, the

 6   ALJ determined that plaintiff did not have an impairment or combination of impairments that met

 7   or medically equaled the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P,

 8   Appendix 1. (AT 81.)

 9          Before proceeding to step four, the ALJ assessed plaintiff’s RFC4 as follows:

10                  …the undersigned finds that the claimant has the residual functional
                    capacity to perform light work as defined in CFR 404.1567(b) [sic],
11                  specifically the claimant can lift and carry 20 pounds occasionally
                    and 10 pounds frequently; stand and walk for six hours out of an
12                  eight-hour workday; sit for six hours out of an eight-hour workday;
                    and is limited to simple, unskilled, nonpublic work with only
13                  occasional fellow employee contact.
14   (AT 88.) At step four, the ALJ determined, based on the VE’s testimony, that plaintiff was

15   capable of performing past relevant work as a housekeeper. (Id.) Consequently, the ALJ

16   concluded that plaintiff had not been disabled, as defined in the Act, from October 11, 2013,

17   plaintiff’s alleged disability onset date, through March 23, 2016, the date of the ALJ’s decision.

18   (AT 88-89.)

19                  Plaintiff’s Substantive Challenges to the Commissioner’s Determinations

20                          Whether the ALJ erroneously found certain conditions not severe at step
21   two

22          Plaintiff contends that the ALJ erroneously failed to find plaintiff’s borderline personality

23   disorder, post-traumatic stress disorder (“PTSD”), attention deficit disorder (“ADD”), and ulnar

24   neuropathy/carpal tunnel syndrome to be severe impairments at step two. That argument lacks

25   process. Bowen, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
26   evaluation process proceeds to step five. Id.
     4
27    In this case, the ALJ actually made two alternative RFC assessments, both of which resulted in a
     non-disability finding. For purposes of this appeal, the court considers the ALJ’s RFC
28   assessment that was most restrictive, i.e., most favorable to plaintiff.
                                                        4
 1   merit.

 2            As for plaintiff’s ulnar neuropathy/carpal tunnel syndrome, although plaintiff experienced

 3   related symptoms before and after a release surgery performed on August 1, 2012, the record

 4   documents no additional treatment after plaintiff’s alleged disability onset date of October 11,

 5   2013.

 6            Additionally, as to borderline personality disorder, PTSD, and ADD, plaintiff essentially

 7   relies on a few scattered notations of such diagnoses in the record. (See ECF No. 15 at 17 [citing

 8   AT 435, 660, 818, 821].) It is well established that mere diagnosis of a condition is insufficient to

 9   demonstrate severity for purposes of step two. See Lay v. Colvin, 2016 WL 4035432, at *5 (D.

10   Oreg. Jul. 25, 2016) (“While diagnosis is a prerequisite to finding a severe impairment, the mere

11   diagnosis of any particular impairment does not presumptively demonstrate any related limitation

12   in a disability analysis.”). Moreover, the record contains no specific mental functional limitations

13   attributable to those conditions that the ALJ failed to consider.

14            Therefore, the court finds no reversible error at step two.

15                           Whether the ALJ improperly evaluated the medical opinion evidence

16            The weight given to medical opinions depends in part on whether they are proffered by

17   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F.3d 1195,

18   1201-02 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking,

19   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

20   examining physician’s opinion carries more weight than a non-examining physician’s opinion.
21   Holohan, 246 F.3d at 1202.

22            To evaluate whether an ALJ properly rejected a medical opinion, in addition to

23   considering its source, the court considers whether (1) contradictory opinions are in the record;

24   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

25   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

26   F.3d at 830-31. In contrast, a contradicted opinion of a treating or examining professional may be
27   rejected for “specific and legitimate” reasons. Id. at 830. While a treating professional’s opinion

28   generally is accorded superior weight, if it is contradicted by a supported examining
                                                         5
 1   professional’s opinion (supported by different independent clinical findings), the ALJ may

 2   resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing Magallanes

 3   v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). The regulations require the ALJ to weigh the

 4   contradicted treating physician opinion, Edlund, 253 F.3d at 1157,5 except that the ALJ in any

 5   event need not give it any weight if it is conclusory and supported by minimal clinical findings.

 6   Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (treating physician’s conclusory, minimally

 7   supported opinion rejected); see also Magallanes, 881 F.2d at 751. The opinion of a non-

 8   examining professional, by itself, is insufficient to reject the opinion of a treating or examining

 9   professional. Lester, 81 F.3d at 831.

10          Contrary to plaintiff’s contention, the ALJ properly discounted the opinion of psychiatrist

11   Dr. Thomas Andrews. Dr. Andrews completed a two-page check-the-box form indicating that

12   plaintiff was unable to meet competitive standards in every single mental ability on the form

13   (based on “sx of mania, described as severe anger, insomnia as well as sx of depression”), would

14   be absent for more than 4 days per month, but could nonetheless manage her own monetary

15   benefits. (AT 727-28.) As the Commissioner points out, there is no evidence in the record that

16   Dr. Andrews treated or personally examined plaintiff. Nevertheless, even if Dr. Andrews were

17   plaintiff’s treating psychiatrist, his opinion is entirely conclusory and supported by minimal, if

18   any, clinical findings, and the ALJ justifiably gave it little weight. Furthermore, as the ALJ

19   observed, Dr. Andrews’s extreme opinion is inconsistent with the weight of plaintiff’s treatment

20   records during the relevant period, which documented largely mild mental status examinations.
21   (AT 85.) Indeed, plaintiff’s treating mental health care providers regularly assessed her with a

22   GAF score of 70, indicative of only mild symptoms and difficulties. See Diagnostic and

23   Statistical Manual of Mental Disorders 34 (4th ed. 2000).6

24
     5
      The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3)
25   nature and extent of the treatment relationship; (4) supportability of diagnosis; (5) consistency;
26   and (6) specialization. 20 C.F.R. § 404.1527.
     6
27     The ALJ also inaccurately noted that Dr. Thomas was not a mental health professional.
     However, in light of the other proper grounds for discounting Dr. Thomas’s opinion, the court
28   finds that the ALJ’s error was inconsequential to the ultimate non-disability determination.
                                                       6
 1          The court also finds no error in the ALJ’s consideration of the opinion of Dr. Harold

 2   Budhram, plaintiff’s primary care provider. Dr. Budhram opined, based on a diagnosis of

 3   moderate to severe bipolar disorder, that plaintiff had limited but satisfactory ability to perform

 4   most mental activities for unskilled work, except that she was seriously limited but not precluded

 5   from dealing with normal work stress. (AT 729-30.) However, he also opined that plaintiff

 6   would be absent about 3 days per month. (AT 730.) The ALJ gave the opinion partial weight,

 7   but rationally found Dr. Budhram’s determination that plaintiff would be absent 3 days per month

 8   to be without substantial support in the record. (AT 86.) Indeed, Dr. Budhram provided no

 9   clinical rationale for that restriction, which appears inconsistent with the largely mild mental

10   examinations in the record. Moreover, as the ALJ reasonably noted, that restriction was also

11   inconsistent with Dr. Budhram’s opinion that plaintiff could satisfactorily perform unskilled

12   work, including a specific finding that plaintiff had an unlimited or very good ability to maintain

13   regular attendance and be punctual. (AT 86, 729.)7

14          Finally, the ALJ legitimately relied on the opinions of the state agency psychological

15   consultants who opined that plaintiff could perform simple, unskilled tasks with incidental

16   interpersonal contact. (AT 86, 150-52, 167-69.) Those opinions were largely consistent with

17   plaintiff’s treatment records documenting largely mild mental status examinations and mild GAF

18   scores. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (“Although the contrary

19   opinion of a non-examining medical expert does not alone constitute a specific, legitimate reason

20   for rejecting a treating or examining physician’s opinion, it may constitute substantial evidence
21   when it is consistent with other independent evidence in the record.”).

22          Consequently, the court finds that the ALJ’s evaluation of the medical opinion evidence

23   was supported by the record and by the proper analysis.

24   ////

25

26   7
       As for Dr. Budhram’s finding that plaintiff was seriously limited but not precluded from dealing
27   with normal work stress, the court finds that the RFC adequately accounts for such a limitation,
     because simple, unskilled, nonpublic work with only occasional fellow employee contact
28   logically involves significantly lower stress.
                                                        7
 1                          Whether the ALJ improperly discounted plaintiff’s credibility

 2          In Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007), the Ninth Circuit Court of

 3   Appeals summarized the ALJ’s task with respect to assessing a claimant’s credibility:

 4                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 5                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 6                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 7                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
 8                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
 9                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
10
                    Second, if the claimant meets this first test, and there is no evidence
11                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
12                  convincing reasons for doing so. . . .
13   Lingenfelter, 504 F.3d at 1035-36 (citations and quotation marks omitted). “At the same time, the

14   ALJ is not required to believe every allegation of disabling pain, or else disability benefits would

15   be available for the asking....” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).

16          “The ALJ must specifically identify what testimony is credible and what testimony

17   undermines the claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

18   693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.

19   1999)). In weighing a claimant’s credibility, an ALJ may consider, among other things, the

20   “‘[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or
21   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

22   testimony from physicians and third parties concerning the nature, severity, and effect of the

23   symptoms of which [claimant] complains.’” Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.

24   2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

25   1997)). If the ALJ’s credibility finding is supported by substantial evidence in the record, the

26   court “may not engage in second-guessing.” Id. at 959.
27          Here, the ALJ provided specific, clear, and convincing reasons for discounting plaintiff’s

28   testimony regarding severe and disabling symptoms and functional limitations. The ALJ
                                                        8
 1   reasonably found that plaintiff’s subjective allegations were inconsistent with the weight of the

 2   treatment records, which, as discussed above, documented largely mild clinical findings and

 3   conservative treatment. (AT 85.) Additionally, the ALJ rationally concluded that plaintiff’s

 4   allegations were belied by her activities, which included shopping, cleaning, cooking, caring for

 5   her 11-year old daughter, attending sports events, and walking 2.5 miles for exercise. (AT 84,

 6   103, 107-09, 113, 683, 807.) “While a claimant need not vegetate in a dark room in order to be

 7   eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports

 8   participation in everyday activities indicating capacities that are transferable to a work

 9   setting....Even where those activities suggest some difficulty functioning, they may be grounds

10   for discrediting the claimant’s testimony to the extent that they contradict claims of a totally

11   debilitating impairment.” Molina, 674 F.3d at 1112-13 (citations and quotation marks omitted).

12                           Whether the ALJ erred in propounding an incomplete hypothetical to the

13   VE

14          For the reasons discussed above, the court concludes that the ALJ properly considered the

15   medical opinion evidence and plaintiff’s testimony, and that the RFC was supported by

16   substantial evidence in the record as a whole. Consequently, the ALJ was not required to include

17   any additional limitations in the RFC or any corresponding hypothetical to the VE.

18   V.     CONCLUSION

19          For the foregoing reasons, the court concludes that the ALJ’s decision is free from

20   prejudicial error and supported by substantial evidence in the record as a whole. Accordingly, IT
21   IS HEREBY ORDERED that:

22          1.      Plaintiff’s motion for summary judgment (ECF No. 15) is DENIED.

23          2.      The Commissioner’s cross-motion for summary judgment (ECF No. 16) is

24   GRANTED.

25          3.      The final decision of the Commissioner is AFFIRMED, and judgment is entered

26   for the Commissioner.
27   ////

28   ////
                                                        9
 1         4.    The Clerk of Court shall close this case.

 2   Dated: November 13, 2018

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   10
